DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4 and 53-57 are pending.

Election/Restrictions
Applicant’s election of Group I and the species, VDBP, clusterin and afamin in the reply filed on 26 February 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 56 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 1, 4 and 53-55 are under examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  1, 4 and 53-55  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites (a) measuring an expression level of biomarkers in the serum sample from the subject, wherein the biomarkers are selected from the group consisting of vitamin D binding protein (VDBP), clusterin and afamin; and (b) comparing the expression level of each biomarker in the subject serum sample to a reference expression level for each biomarker;  wherein an expression level of VDBP, clusterin, and afamin in the serum sample that is lower than the reference expression level for VDBP, clusterin, and afamin detects gastric cancer in the subject. 
	The wherein clause requires the expression level of all three biomarkers to be measured while the limitation “selected from the group” infers only a subset of the group consisting of VDBP, clusterin, and afamin will be measured. The claim should be amended to indicate if one of the group consisting of VDBP, clusterin, and afamin will be measured or it all three biomarkers are required to be measured. It has been interpreted that all three biomarkers are required to be measured.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 54 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include a natural phenomenon, the levels of vitamin D binding protein (VDBP), clusterin and afamin in patients with gastric cancer. In addition,  the limitation “comparing the expression level of each biomarker in the serum sample to a reference expression level would be considered to be an abstract idea, which would not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.
	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas include a natural phenomenon, the levels of vitamin D binding protein (VDBP), clusterin and afamin in patients with gastric cancer and an abstract idea “comparing the expression level of each biomarker in the serum sample to a reference expression level”.  The comparing limitations could be done by merely reviewing the data mentally and mentally comparing the expression  pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In claims 1, 4, 54 and 55 there are no active method steps that transform the process into a practical application of the detecting and comparing steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The active method step of “measuring an expression level of biomarkers in a serum sample from the subject, wherein the biomarkers are selected from the group consisting of vitamin D binding protein (VDBP), clusterin, and afamin cell” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention. For instance, JP 2008-263840, published 6 November 2008, IDS) discloses that VDBP was present in serum and tissue from patients with gastric cancer.  (paragraphs 34-47 and 72-90, Table 1).  Ahn et al (Br J Cancer, published online 12 January 2012; 106:733-739, IDS) discloses measuring VDBP protein in patients with gastric adenocarcinoma.  (page 736; Tables 2 and 3).  Bones et al ( J Proteome Res, 2011; 10:1246-1265, IDS) discloses measuring VDBP in serum from patients with stomach cancer.  (pages 1248-1250; Table 2). Kim et al (US Patent Application Publication 2009/0018026, published 15 Jan 2009, IDS) teaches measuring clusterin protein in tissue and serum for diagnosing stomach cancer.  (paragraphs 8-12, 16, 33; Example 5; Table 3; Fig 3).   Lo et al (US 2013/0071857, published 21 March 2013, filed 11 February 2011, IDS) disclose measuring afamin in serum from patients with gastric cancer (paragraphs 5-7). Thus, the active method steps of the present claims, measuring the expression level of VDBP, clusterin and 
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,345,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
compared to a reference expression level for clusterin; (e) detecting an increase in
expression of insulin like growth factor binding protein complex acid labile subunit
(IGFALS) in the serum sample compared to a reference expression level for IGFALS;
(f) detecting a decrease in expression of afamin in the serum sample compared to a
reference expression level for afamin; (g) detecting an increase in expression of ApoE
in the serum sample compared to a reference expression level for ApoE; (h) detecting an increase in expression of haptoglobin in the serum sample compared to a reference expression level for haptoglobin; and (i) administering an effective amount of a chemotherapy or radiotherapy for gastric cancer to the subject when a decrease in expression of clusterin is detected, an increase in expression of IGFALS is detected, a decrease in expression of afamin is detected, an increase in expression of ApoE is detected, or an increase in expression of haptoglobin is detected.

	
Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.


/MARK HALVORSON/Primary Examiner, Art Unit 1642